Citation Nr: 1739432	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-20 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1992 to February 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The claim of TDIU was not originally adjudicated by the RO in its June 2008 decision, but was found to be reasonably raised by the record in the Board's September 2014 decision.  See Rice v. Shinseki, 22 Vet. App. 477 (2009).  

The Board remanded the claim for additional development in May and December 2015.  The claim has been returned to the Board for adjudication. 


FINDINGS OF FACT

1.  The Veteran's service-connected disorders consist of low back disability, currently evaluated as 40 percent disabling, and radiculopathy of the left lower extremity, currently evaluated as 10 percent disabling; the combined disability rating for the Veteran's service-connected disorders has never been more than 50 percent.

2.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.

CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c).
 
The duty to notify in this case has been met.  In September 2014, the Board issued a remand regarding the implied TDIU claim.  Specifically, the Board requested that the AOJ undertake additional development to: (1) provide the Veteran with notice as to what is required in a TDIU claim, (2) obtain additional medical records, and (3) provide the Veteran with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  

In November 2014, the Veteran submitted a partially-completed VA Form 21-8940 to the AOJ.  In March 2016, the RO sent the Veteran correspondence with the notice requirements under 38 U.S.C.A. § 5103(a), thereby satisfying the duty to notify with respect to the claim on appeal.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran..."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist a veteran in the development of his or her claims.  That duty includes assisting in the procurement of service treatment records, as well as other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO obtained the Veteran's Social Security Administration (SSA) records, VA treatment records, and private treatment records.  The RO also made efforts to obtain any Vocational Rehabilitation and Education (VR&E) records for the Veteran on May 10, 2016 and June 16, 2016.  In June 2016, the St. Louis RO was notified that the Veteran's VR&E records were unavailable.  In July 2016, the RO notified the Veteran of the steps taken in the attempt to acquire these records, informing him that the records were unavailable and requesting that the Veteran forward any VR&E records in his possession.  The Veteran did not forward any VR&E records.  The Board notes that it is doubtful any VA Vocational Rehabilitation records exist for the Veteran, given that in response to his application for same, he did not sign the form, and was informed that his application would not be processed without his signature; the file does not contain a subsequent signed application form for him.  Given all of the above, the Board finds that further attempts to obtain any VA Vocation Rehabilitation records for the Veteran would be futile.
 
The Board also requested that the RO obtain a VA examination with an opinion to determine the effects of the Veteran's service connected disabilities on his ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience.  In September 2016, a VA examination was conducted where the VA examiner rendered appropriate diagnoses and evaluations consistent with the evidence of record.  See Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See id. at 312.

Pursuant to the Board's December 2015 remand directives, the RO sent a duty-to-assist (DTA) letter on June 2016 requesting that the Veteran report his employment history and clarify whether he was currently gainfully employed.  The Veteran did not provide additional information regarding his employment.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The record contains evidence that the Veteran has had jobs up through 2016, and in light of the Veteran's failure to assist VA in forming a more accurate picture of his employment history, VA will adjudicate the claim based on what the current evidence shows, gleaned not only through what information the Veteran has provided, but through what he has reported to medical professionals.

As there is no indication that VA failed to provide additional notice or assistance that would reasonably affect the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II.  TDIU

Where the Veteran's assigned schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a). 

Entitlement to TDIU is based on an individual's particular circumstances.  Rice, 22 Vet. App. at 452.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in determining whether a TDIU rating is warranted.  However, the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Whether a veteran is capable of substantial gainful employment is not a medical determination; it is a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Marginal employment shall not be considered substantially gainful employment.  See 38 C.F.R. § 4.16(a).

The central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).

Factual Background 

The record reflects that the Veteran's primary occupation through the years has been as a mechanic.  He has worked in other positions as well, including (according to a VA Form 21-4192 (Request for Employment Information in Connection with a Claim for Disability) filed by the veteran) as a cashier for ABF Freight in September 2004, from which he was terminated because he was no longer needed.  In statements on file, the Veteran contends that he has lost many jobs through the years because of his back disorder, and that he tried to learn how to use computers, but had to stop when he no longer had transportation.

During an April 2008 VA examination, the Veteran reported that he had been unemployed from his job as a mechanic for less than a year; he attributed his lack of employment to back problems.  VA treatment records for April 2009 noted that he was jailed for several months.  During a December 2010 VA examination, the Veteran reported that he was unable to hold a job as a mechanic because of his low back and radiculopathy problems.

SSA records show that the Veteran applied for benefits in April 2006 based on his lower back pain and sleep apnea.  The Veteran reported that from 1997 to 2005 he worked as a machinist for BNSF Railway Company.  He reported that his lower back disability began in June 2005.  In April 2007, the Veteran's SSA disability claim was denied.

The Veteran was examined by VA in February 2012, at which time the examiner concluded that the Veteran's low back disability impacted on his ability to work as a mechanic.  As explained in the August 2012 Board remand, the examination is report is inadequate because of internal inconsistencies, and is of no probative value in this appeal.

In an April 2012 homelessness assessment note, the Veteran reported that he lost his job with the "ammo center."

During a March 2013 VA examination of the Veteran, the examiner concluded that it was unlikely that the Veteran could perform physical labor, but that he could perform sedentary work.  The examination included physical findings showing mild incomplete paralysis of the left sciatic nerve, no muscle weakness, and substantial range of lower back motion.

According to an April 2013 termination letter from ATK Armament Systems, the Veteran's employment was terminated as a result of poor performance and being unable to perform the lifting requirements.  

According to a November 2014 VA Form 21-8940 (Claim for Increased Compensation Based on Unemployability), the Veteran worked full-time as a mechanic with Moly/Cop until October 2014, and had not tried to obtain employment since that time  He reported that he did not leave this job because of his disability.  The Veteran alleged that his low back and lower extremity disabilities prevented him from securing or following substantially gainful employment.  

According to a November 2014 written statement, the Veteran reported that he was terminated from a third  employer for not being able to perform essential job duties.  He requested information about educational benefits to "learn something that I can use to take care of my necessary responsibilities.  I have been in maintenance all my life and that's all I know...but [I] no longer have the physical ability to evolve in the world of maintenance/mechanic."

In an April 2015 primary care note, the Veteran reported that he was unemployed. He stated that he used to work on the factory assembly line but lost his job because he could not perform well.

According to a psychiatry note from April 2015, the Veteran stated that he had lost 3 or 4 jobs because of his back problems.

In May 2016 and June 2016, VA requested complete employer information from Molly/Cop and complete employment history for the last 5 years.  This information was not received.

During a September 2016 VA spinal examination, the examiner diagnosed the Veteran with morbid class III obesity with back strain, lumbar radiculopathy (resolved), and spina bifida ocult vs. transitional vertebrae vs. degenerative disc disease (DDD) L5-S1.  The examiner found the Veteran's abnormal range of motion (ROM) was attributable to his body habitus (i.e., morbid obesity), and not his back condition.  All other tests had normal findings and there was no ankylosis or intervertebral disc syndrome (IVDS). The examiner noted that the Veteran treated his back pain with Motrin.  

The Veteran told the examiner that he had been a truck mechanic "all his life" and his last day of work was a year and half prior to the examination.  He reported he was not able to do heavy lifting or carrying things, but could do computer work.  

The examiner opined "in regards to the service connected [back] condition alone and without regard to age of 42, non- service disability or mental health issues, the Veteran is able to perform a normal 8 hour work day with no restriction."  He also found that it was less likely than not that the Veteran's unemployability was caused by service-connected, non-audiology, and non-psychiatric conditions.  The examiner stated that restrictions to the Veteran's employability were due to his morbid obesity.  The examiner wrote that considering the impact of the Veteran's service connected disability, morbid obesity, and age, the Veteran would be able to perform sedentary work with minor accommodation, such as having a chair strong enough to support his weight.  

In an October 2016 primary care note, the Veteran stated that he lost his job "recently" because of his back pain.  He reported that he was unable to do all the bending and physical work. 


Schedular Analysis 

The Veteran is service connected for a lower back injury with degenerative changes, evaluated as 40 percent disabling; and for radiculopathy of the left lower extremity, evaluated as 10 percent disabling.  The Veteran's combined disability rating is 50 percent, and has never been higher than 50 percent.  Consequently, the Veteran does not meet the minimum schedular requirement for a TDIU, as even considering the low back and left leg disorders to constitute one disorder, the Veteran does not have a disability or disabilities that are rated as 60 percent disabling or higher.  38 C.F.R. § 4.16 (a).  Accordingly, a TDIU may not be granted under the schedular criteria of 38 C.F.R. § 4.16 (a).

Extraschedular Analysis

Even if a veteran's service connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU rating is warranted if the Veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities.  38 C.F.R. § 4.16(b).  The Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, but must first refer the claim to the Compensation and Pension Director for extraschedular consideration, if warranted.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib, 733 F.3d at 1354.  

The Veteran contends that his service connected lower back disability renders him unemployable.  He points to a history of not retaining employments as evidence.  The Board finds, however, that the Veteran's job history does not establish that his service-connected disorders have led to an inability to retain employment.  The Board points out that the Veteran's brief tenure at ABF Freight did not end, by the Veteran's own account, because of his low back and left leg disorders.  The same is true of Molly/Cop, which the Veteran reports terminated because of a reason other than his service-connected disorders.  The only specifically identified job the Veteran contends he lost because of service-connected disability is the position with ATK Armament Center.  He provided an April 2013 termination letter from that employer, who indicated that the Veteran was terminated due to poor performance and an inability lift the weight requirements.  Notably, however, the employer did not describe the weight requirements involved, or even what the Veteran's position entailed.  The Board finds the termination letter too vague to establish that the Veteran's service-connected lower back and left leg disorders were responsible for the termination.  The Board points out that the Veteran was offered the opportunity to provide an accurate accounting of his work history, but that he has declined to cooperate.  The Board finds his failure to cooperate to reflect negatively on the credibility of his statements concerning his job history.  

The record is replete with evidence that the Veteran has experienced difficulty in holding a job.  Despite the Veteran's lack of cooperation in forming an accurate picture of his job history, the Board notes that treatment records as recent as 2016 note he obtained (and lost) another job.  The treatment records and VA examination reports since 2008 make reference to numerous jobs the Veteran obtained and then lost.  Notably absent, however, is information establishing that the Veteran's service-connected disorders are responsible for this work history.  As already indicated, of the three jobs specifically mentioned by the Veteran, two terminated for reasons other than his service-connected disorders.  The third was terminated for reasons suggestive of physical impairment, but particularly as the Veteran's physical impairments are not limited to the back and left leg, the termination letter is far too generalized to establish that it was the Veteran's service-connected disorders that led to the termination.

Although on examinations, the Veteran attributed his job losses to the lower back disorder, the Board points out that the physical findings on examination during that time were inconsistent with significant impairment from the lower back and left leg disorders.  The radiculopathy was shown to be mild in nature, with no weakness or other neurologic impairment.  The Veteran's range of low back motion was consistently substantial.  Those findings undermine the Veteran's account of the impact of his service-connected disorders on employment.  Moreover, those examiners noted that while the Veteran's ability to perform physical labor may be impacted, he was certainly capable of sedentary employment.  

The Board has considered the Veteran's lay assertions that his service connected lower back disability caused him to lose his job on more than one occasion.  Again, the Veteran's assertions are not supported by the clinical findings regarding his service-connected disorders, or by the evidence on file.  Even with respect to the assembly line position he lost, the Veteran indicated it was lost due to poor performance, without describing how, or if, his service-connected disorders contributed to that poor performance.
 
In the September 2016 VA examination, the examiner noted that the Veteran was not on heavy medication and that, although he had been ordered physical therapy, he did not attend.  With respect to employability, the September 2016 VA examiner reported that morbid obesity caused the Veteran's abnormal range of motion and restricted his employability.  The examiner opined that, considering only the Veteran's service connected back condition, the Veteran would be able to perform a normal eight hour work day with no restrictions.  

The examiner determined that the Veteran's unemployability was less likely than not caused by the Veteran's service connected back condition because it did not prevent employment at either a sedentary or physically-active occupation.  The examiner also determined that the Veteran's unemployability was less likely than not caused by service connected conditions in combination with non-service connected conditions, including the morbid obesity, because his non-service connected condition only prevents function at a physically-active occupation, not sedentary work.  

The Board finds that examiner's rationale to be probative, particularly as it is supported by the other evidence of record concerning the Veteran's clinical findings and work history.  The examiner offered his opinion after having had the opportunity to review the Veteran's complete medical record and conducting an appropriate examination of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  


Thus, the Board concludes that the preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  

Absent the minimum percentage requirements for basic eligibility for TDIU pursuant to 38 C.F.R. § 4.16 (a) being met, and given the evidence (summarized above), which does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service connected low back disability, the Board concludes that referral of this matter for extraschedular consideration is not necessary.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


